DETAILED ACTION
1.	This communication is responsive to the Preliminary Amendment filed 12/09/2019.  Claims 1-20 have been canceled. 
Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 22 and 32 recite the limitation "a first node representing a content slot" which also recited in their parent claims 21 and 31 respectively as “a first node … representing a content slot’. There is antecedent issue for this limitation in the claims.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 31 recites “an apparatus for automatically creating …, the apparatus comprising: a receiver…; a renderer…; a first node identifier…; a second node identifier…; a node dimensions nodule…; an extractor engine…; a linker…; a data manager…”; however, each recited element of the apparatus may be reasonably interpreted by one of ordinary skill as software.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101, instead being software per se. 
As such, the claimed apparatus does not define any specific hardware and needs to be amended to include physical computer hardware (e.g. processor, memory) to execute the software components. See MPEP 2106.01.
The dependent claims 32-40 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are also rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US 2009/0292984) hereinafter Bauchot in view of van de Klashorst (US 2009/0328113).

Claims 1-20 (Canceled)

In claim 21, Bauchot discloses “A computerized method for automatically creating a content modification scheme for content, the method comprising: 
receiving a uniform resource locator (URL) from a content provider, the URL identifying a resource ([0040] FIG. 2, a web page, the displayable element (201) is illustrated as an advertisement image); 
rendering the resource to produce an object tree ([0037] DOM (Document Object Model) is a way to refer to elements (such as XML or HTML) as objects, the Document Object Model is the way JavaScript sees the containing HTML page. The DOM defines the logical structure of documents and the way a document is accessed and manipulated, the DOM presents a document as a tree-structure (a node tree), with the elements, attributes, and text defined as nodes. The DOM tree can be then seen as a collection of nodes, with each node corresponding to a subset of the language scripting file of the markup file); 
determining a first node of the object tree representing a content slot, the first node having dimensions ([0040] the DOM tree (210) comprises a plurality of (parent and child) nodes. The particular node (211) contains an <IMG>. The image to which it is referred is the advertisement image); 
identifying a second node of the object tree with equal dimensions as the first node, the second node having a content characteristic ([0041] Displayable elements corresponding to nodes can be elements such as still images, animated images, Flash or Shockwave objects, videos objects, text areas, etc.); 
extracting the content characteristic from the second node ([0043] Each node has a name, a value and a type (element, attribute, text, comment, document))”.
Bauchot does not appear to explicitly disclose however, van de Klashorst discloses “associating the content characteristic with the first node of the object tree ([0052] if the rendering device determines that the content item includes one or more advertisement slots, the rendering device may extract the relevant contextual data from the contextual data track in step 1410.  Contextual data may include keywords, phrases, images, names and the like.  In step 1415, the rendering device may retrieve advertisements based at least in part on the extracted contextual data.  Retrieval may include requesting advertisements from an ad provider or, alternatively or additionally, determining if the rendering device has one or more advertisements matching the contextual data stored and if so, retrieving the advertisements from storage); and 
storing, in a data structure maintained in a memory element, the association of the determined first node and the associated content characteristic ([0054], Video player 1500 may be configured to not only play the video content 1503, but to also identify ad placement data such as context information and ad placement specifications and retrieve advertisements based at least in part on the data.  Accordingly, during play of video content 1503, video player 1500 may extract keywords from metadata of video content 1503 and request advertisements from an ad broker or server 1505.  The extraction and request may be performed a predefined amount of time prior to the beginning of the advertisement slot corresponding to the ad placement data to ensure that the advertisement is received and rendered on time.  In response to player 1500's request, one or more advertisements 1507 may be received from ad server 1505)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bauchot and van de Klashorst, the suggestion/motivation for doing so would have been to provide an improved method to use contextual information to place ads within a content item ([0004]).	
In claim 22, Bauchot teaches 
The method of Claim 21, wherein determining a first node of the object tree comprises traversing the object tree until a first node representing a content slot having dimensions is encountered ([0047] Parsers support all the necessary functions to traverse the node tree, access the nodes and their attribute values, insert and delete nodes, and convert the node tree back to XML. It is possible to get, set, remove, replace, create, add, and clone nodes).  

In claim 23, Bauchot teaches 
The method of Claim 21, wherein determining a first node of the object tree comprises: traversing the entire object tree to identify a plurality of nodes representing a content slot that has dimensions ([0050] the node (3321) which contains the advertisement image (<IMG> node). A set of child nodes whose displayable elements comprise the particular displayed area is identified in the DOM tree); and 
selecting one of the plurality of nodes ([0050] A first parent node comprising at least one node of the set of child nodes is identified in the DOM tree (node 3320 (note that node 3320 is the parent node of nodes 3321 and 3322, while node 3320 is a child node of node 3300)). Displayable elements associated with the first identified parent node (3320) are converted to a (master) image).  

In claim 24, Bauchot teaches 
The method of Claim 21, wherein identifying a second node comprises traversing 4820-4836-4462.1Attorney Docket No. 098981-2423 the object tree starting from the first node until a second node representing a content slot having equal dimensions as the first node is encountered ([0050] A second parent node (4000) comprising the (master) image is generated. The DOM tree is then accordingly modified, wherein child nodes (3321, 3322 and 3320) are deleted and replaced by the generated second parent node (4000)).  

In claim 25, Bauchot teaches 
The method of Claim 21, wherein identifying a second node comprises: 
determining a plurality of content slots having equal dimensions as the first node ([0050] A second parent node (4000) comprising the (master) image is generated. The DOM tree is then accordingly modified, wherein child nodes (3321, 3322 and 3320) are deleted and replaced by the generated second parent node (4000)); and 
selecting a second node by selecting one of the plurality of content slots ([0054] the modified DOM tree now contains siblings nodes (3100, 3200, 3300, 3400) in addition to child node (3310) of node (3300) and new child node (4000) of node (3300)).  

In claim 26, Bauchot teaches 
The method of Claim 25, wherein selecting a second node comprises selecting a second node by selecting one of the plurality of content slots that is closest to the first node ([0050] A first parent node comprising at least one node of the set of child nodes is identified in the DOM tree (node 3320 (note that node 3320 is the parent node of nodes 3321 and 3322, while node 3320 is a child node of node 3300))).  

In claim 27, Bauchot teaches 
The method of Claim 21, further comprising receiving dimensions of a selected content item; and wherein determining a first node of the object tree comprises determining a first node of the object tree representing a content slot, the first node having equal dimensions as the received dimensions ([0054] the modified DOM tree now contains siblings nodes (3100, 3200, 3300, 3400) in addition to child node (3310) of node (3300) and new child node (4000) of node (3300)).  

In claim 28, Bauchot teaches 
The method of Claim 27, wherein determining a first node comprises: 
traversing the entire object tree to identify a plurality of nodes representing a content slot that has equal dimensions as the received dimensions ([0050] A second parent node (4000) comprising the (master) image is generated. The DOM tree is then accordingly modified, wherein child nodes (3321, 3322 and 3320) are deleted and replaced by the generated second parent node (4000)); and 
selecting one of the plurality of nodes as a first node ([0054] the modified DOM tree now contains siblings nodes (3100, 3200, 3300, 3400) in addition to child node (3310) of node (3300) and new child node (4000) of node (3300)).  

In claim 29, Bauchot teaches 
The method of Claim 28, wherein selecting one of the plurality of nodes comprises selecting one of the plurality of nodes as a first node, where the first node has fewer content characteristics than other of the plurality of nodes ([0040] the DOM tree (210) comprises a plurality of (parent and child) nodes. The particular node (211) contains an <IMG>. The image to which it is referred is the advertisement image).  

In claim 30, Bauchot teaches 
The method of Claim 28, wherein selecting one of the plurality of nodes comprises selecting one of the plurality of nodes as a first node, where the first node has a certain content characteristic ([0041] Displayable elements corresponding to nodes can be elements such as still images, animated images, Flash or Shockwave objects, videos objects, text areas, etc.).

Claims 31-40 are essentially same as claims 21-30 except that they recite claimed invention as an apparatus and are rejected for the same reasons as applied hereinabove.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157